     Case: 1:20-cv-00224-TSB Doc #: 18 Filed: 08/25/20 Page: 1 of 3 PAGEID #: 103




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

 Gerald L. Shults, Jr.,
       Plaintiff(s),                                        Case No. 1:20-cv-224
                                                            ( J. Black ; Litkovitz, M.J.)
         vs.

Sandra Norling,
      Defendant(s).

                     ORDER SETTING SETTLEMENT CONFERENCE

        This case is hereby set for a settlement conference on Wednesday, October 7,

2020 at 9:00 am, (VIA VIDEO CONFERENCING).                           Due to the ongoing COVID-19 pandemic

and the current health restrictions that are in place, the Court will determine the method in which the

mediation shall be conducted prior to the conference (in person appearance or by video

conferencing/teleconferencing).

Judge Litkovitz Civil      - Wednesday, October 7, 2020 at 9:00 am.

Please join my meeting from your computer, tablet or smartphone.
https://global.gotomeeting.com/join/135778997

This meeting is locked with a password: 654752

You can also dial in using your phone.
United States: +1 (786) 535-3211

Access Code: 135-778-997

Join from a video-conferencing room or system.
Dial in or type: 67.217.95.2 or inroomlink.goto.com
Meeting ID: 135 778 997
Or dial directly: 135778997@67.217.95.2 or 67.217.95.2##135778997

New to GoToMeeting? Get the app now and be ready when your first meeting starts:
https://global.gotomeeting.com/install/135778997
    Case: 1:20-cv-00224-TSB Doc #: 18 Filed: 08/25/20 Page: 2 of 3 PAGEID #: 104




       The undersigned U.S. Magistrate Judge will serve as the mediator of the settlement

conference. At least 21 days prior to the Settlement Conference plaintiff shall submit a

fully documented, written settlement demand to defendant. Defendant shall have 7 days

to respond with a fully documented counter-offer.

       Not later than noon, on September 30, 2020 , each party shall submit to the

Magistrate Judge only, and without formal filing with the Clerk, a confidential letter of

five pages or less regarding potential settlement, which shall include:

       1. A statement of the factual and legal issues;

       2. An assessment of liability and damages;

       3. A statement of the strengths and weaknesses of the case;

       4. A summary of prior settlement negotiations;

       5. A proposal as to how to settle this case now; and

       6. The names and positions of all persons who will attend the settlement

conference.

       These confidential letters will be maintained by the Court separate and apart from

the case file, and may be delivered by fax (513-564-7691) or email (litkovitz_chambers@

ohsd.uscourts.gov).

       Throughout the entirety of this settlement conference, party representatives with

complete authority to negotiate a settlement of the case shall be present “ in person”.

       Pursuant to S. D. Ohio Civ. R. 16.3(c), all statements made by the parties relating

to the substance or merits of claims or defenses made in the case, whether written or oral,

made for the first time during the settlement conference or in the settlement conference
    Case: 1:20-cv-00224-TSB Doc #: 18 Filed: 08/25/20 Page: 3 of 3 PAGEID #: 105




statements required above shall be kept confidential by the Court, the parties, and counsel

and shall not be admissible in evidence for any reason during the trial of this case.

       IT IS SO ORDERED.



                                                  /s/ Karen L. Litkovitz
                                                  United States Magistrate Judge
